DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless connection and, accordingly, the identification/description is indefinite.
Claim 6 recites the wireless connection with exemplary language and therefore leads to confusion in the scope of the claim and thus the metes and bound of the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claims 1, 2, 6-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al (U.S. Patent Application Publication Number: US 2016/0303313 A1, hereinafter “Burke”- APPLICANT CITED).
Regarding claims 1 and 13, Burke teaches a telemetry communication system and a method for communicating for an implantable medical device (i.e. implantable drug delivery device e.g. 101 Fig.1A) comprising a radiofrequency transceiver (e.g. 113 Fig. 1A), comprising: 
a remote controller adapted to be used by a patient (i.e. external telemetry unit, e.g. 201 Fig.1A) into whom said medical device is implanted, said remote controller comprising a radiofrequency transceiver (i.e. transceiver e.g. 205 Fig.1A, [0043]) configured to communicate with said implantable medical device in a first frequency 
a programming device (i.e. mobile computing device, e.g. 301 Fig.1A, Fig. 2 [0044], [0045]) for programming said implantable medical device adapted to be used by a practitioner, comprising a user interface, and configured to communicate with the remote controller through a wire connection or a wireless connection (e.g. 217 Fig. 1A) in a second frequency band dedicated to consumer applications (e.g. [0044], i.e. The communication interface 217 with the mobile computing device 301 may be via a physical (e.g., wire, cable, plug, etc.) connection, such as a USB connection. Alternatively or in addition, the interface 217 may be a wireless interface, including a short-range wireless interface, such as a Personal Area Network (PAN) interface using a IEEE 802.15x standard (e.g., a BLUETOOTH® interface), or a near-field wireless the wire or wireless connection is established between the remote controller and the programming device, establish a communication between the implantable medical device and the programming device through the remote controller (e.g. [0044], i.e. Thus the telemetry unit 201 may provide a bridge for communication between the implantable drug delivery device 101 and a mobile computing device 301, such that that the mobile computing device 301 may communicate with and program the implantable drug delivery device 101.)
Regarding claim 2, Burke teaches that the programming device (i.e. mobile computing device, e.g. 301 Fig.1A) is physically coupled to the remote controller (e.g. i.e. external telemetry unit, e.g. 201 Fig.1A) (e.g. [0045] i.e.  via a slot or recess or cradle that can house the housing of 301 or via USB port on 301 that connects to a USB plug from 201) and therefore they teach the programming device comprises a housing for plugging in the remote controller.
Regarding claims 6 and 7, Burke teaches that the connection between the remote controller (i.e. external telemetry unit, e.g. 201 Fig.1A) and the programming device (i.e. mobile computing device, e.g. 301 Fig.1A) is a wireless connection, for example of the Bluetooth, Wi-Fi or infrared type  and also teaches the connection between the programming device (i.e. mobile computing device, e.g. 301 Fig.1A) and the remote controller (i.e. external telemetry unit, e.g. 201 Fig.1A) is a wire connection, the programming device  (i.e. mobile computing device, e.g. 301 Fig.1A) and the remote controller (i.e. external telemetry unit, e.g. 201 Fig.1A)  comprising respective connectors adapted to cooperate with each other (e.g. [0044], i.e. The communication 
Regarding claims 8-10, Burke teaches that the each of the remote controller (i.e. external telemetry unit, e.g. 201 Fig.1A, 211 is the microprocessor, [0044]) and programming device (i.e. mobile computing device, e.g. 301 Fig.1A, 311 is the processor [0048]) comprises a microcontroller and the connection between the remote controller and the programming device comprises data transmission between said microcontrollers (e.g. [0045]) and  Burke also teaches the programming device comprises a microcontroller (i.e. mobile computing device, e.g. 301 Fig.1A, 311 is the processor [0048]) and the connection between the remote controller (i.e. external telemetry unit, e.g. 201 Fig.1A, 211 is the microprocessor and 215 is the communication unit, [0044]) and the programming device  (i.e. mobile computing device, e.g. 301 Fig.1A, 311 is the processor [0048]) comprises data transmission between said microcontroller and the transceiver of the remote controller and the remote controller comprises a microcontroller and the connection between the remote controller and the programming device (i.e. mobile computing device, e.g. 301 Fig.1A, 311 is the processor [0048]) comprises a data transmission between said microcontroller and the 
Regarding claim 11, Burke teaches that the programming device (i.e. mobile computing device, e.g. 301 Fig.1A) comprises a display (e.g. 315 Fig 3) and  establishes a connection with the  remote controller (i.e. telemetry unit) and the establishing of a connection includes an authentication process which is checked by the logic of the telemetry unit (e.g. [0063]) and therefore they teach that the programming device is configured to display, on the user interface, information relating to a state of the remote controller when the remote controller is connected with said programming device.  
Regarding claim 14, Burke teaches prior to establishing the communication between the programming device (e.g. 301 Fig 1A) and the implantable medical device (e.g. 101 Fig.1A), a step of pairing the remote controller (e.g. 201 Fig 1A) with the implantable medical device (e.g. 101 Fig 1A, (e.g. [0063]  Burke teaches an authentication process including providing an identifier, security key or password to ensure that 301 can communicate with 101 which includes sending the key to 201 and 101 and having the key approved by the logic of 201) and therefore they teach 
reading a pairing code of the remote controller by the programming device, or inputting said code on the programming device, establishing a connection between the remote controller and the programming device, reading a pairing code of the implantable medical device by the programming device, or inputting said code on the programming device, and sending said code to the remote controller, validating pairing with said codes.  
Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al (U.S. Patent Application Publication Number: US 2016/0303313 A1, hereinafter “Burke” - APPLICANT CITED) in view of Frysz et al (U.S. Patent Application Publication Number: US 2011/0057037 A1, hereinafter “Frysz”).
Regarding claims 3-5, Burke teaches the invention as claimed and teaches that the programming device (i.e. mobile computing device, e.g. 301 Fig.1A) comprises a typical portable computing device (e.g., smartphone, tablet, etc.) with communication capabilities (e.g. [0046]) but does not specifically teach that the programming device (i.e. mobile computing device, e.g. 301 Fig.1A) comprises a reader adapted to read a pairing code associated with the implantable device and/or a pairing code associated with said remote controller and wherein the pairing code comprises a bar code and wherein the reader is of the optical and/or near field communication type, for example of .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burke et al (U.S. Patent Application Publication Number: US 2016/0303313 A1, hereinafter “Burke” - APPLICANT CITED) in view of Haller et al (U.S. Patent Application Publication Number: US 2002/0082665 A1, hereinafter “Haller”).
Regarding claim 12, Burke teaches the invention as claimed except for the connection between the remote controller and the programming device comprises supplying energy to the remote controller through the programming device. Haller teaches an implantable medical device (i.e. IMD e.g. 10 Fig.7) in communication with an external communication device (e.g. 100 Fig.7) which has a battery in its power management module (e.g. 106 Fig. 7, [0094]) and is also powered by another external device such as a mobile phone based on a priority scheme (e.g. 110 Fig. 7, [0094]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Burke to have the .
Allowable Subject Matter



















Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moffit et al (U.S. Patent Application Publication Number: US 2010/0137962 A1, hereinafter “Moffit”) teaches a system with a first RF link between a remote control and an IMD and a second IR link between the remote control and a clinician programmer (e.g. Fig.1).
Seim et al (U.S. Patent Application Publication Number: US 2014/0228912 A1, hereinafter “Moffit”) teaches a system with an authentication mechanism that  allows for finger tapping according to a predetermined code on a patient’s skin facing the IMD said code being detected by a sensor of the device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792